Title: To Thomas Jefferson from James Currie, 3 October 1791
From: Currie, James
To: Jefferson, Thomas


Richmond, 3 Oct. 1791. He has learned from Colo. Randolph that TJ’s visit to Monticello will be too brief to afford him time to pay his respects and extend personal thanks for TJ’s assistance in helping him recover the debt John Griffin owes him. Griffin wrote him from Baltimore on 15 Sept., complaining of “the infamous conduct of those to whom he had confided his principal affairs and mentions particularly the name of one gentleman.” Griffin asks him to be patient and he will repay his debt in time. Currie has “no faith in what he now says or writes,” however, and asks TJ to resume his efforts to recover the debt when he returns to Philadelphia. He may come there himself “in the course of the ensuing Winter” on important business, and he will call upon TJ then. A visit to Mrs. Eppes “tother day” found her ill with “a Bilious fever,” though he thinks she has since improved. Francis Eppes mentioned visiting Monticello if his wife continued improving. Mrs. Currie sends her compliments.
